DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.            A request for continued examination (“RCE”) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgements
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
This communication is in response to claim amendments and applicant’s remarks filed on 09/12/2022.
Claims 1, 19, and 20 have been amended.
No claims have been added or canceled.
Claims 1-20 are pending and are presented for examination on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
As per claims 1-20 the claimed invention is directed to an abstract idea without significantly more because:
•             Claim 1 recites
              receiving transaction data for a transaction performed at a merchant, the transaction data including a tokenized universal identifier, a merchant identifier, and a transaction variable; 
              detokenizing the transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database; 
              identifying multiple accounts associated with the universal identifier, said multiple accounts different from the universal identifier or the tokenized universal identifier; 
              selecting, from the multiple accounts, an account to assign to the transaction, based at least in part on the universal identifier, the merchant identifier, and the transaction variable; and 
             sending account information associated with the selected account to a payment processor to authorize the transaction.
•             Under Step 1 of the Section 101 analysis, the claim(s) 1-20 is/are directed to a method, a system and a manufacture which are statutory categories of invention.
•             Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of receiving transaction data, identifying multiple accounts associated with the universal identifier, selecting an account to assign the transaction based on the received transaction data, and sending the account information to authorize the transaction (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. Claims 19 and 20 recite similar abstract idea.  That is, other than reciting “processor”, “memory”, “non-transitory computer-readable medium”, “computing devices”, and “detokenizing transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database”, nothing in the claim precludes the language from being considered as performed by a person. For example, it is common in sales activities for a buyer/an agent of the buyer/a seller to receive transaction data, identify multiple accounts associated with the universal identifier, select a financial account of the buyer to assign the transaction based on the received transaction data, and send the selected financial account information to an issuer/acquirer to authorize the transaction. 
•             A similar analysis can be applied to dependent claims 2-14, 16, and 18, which further recite the abstract idea of categorizing the transaction, transmitting an authorization response, selecting a default account, receiving a confirmation that a user approves that selected account, and transmitting the universal identifier (a certain method of organizing human activity such as a commercial or legal interactions, e.g. sales activities or behaviors) but for the recitation of additional claim elements. That is, other than reciting “processor”, “memory”, “non-transitory computer-readable medium”, and “computing devices”, nothing in the claim precludes the language from being considered as performed by a person. For example, a buyer/agent of the buyer/seller is capable of categorizing a transaction, transmitting an authorization response to an issuer/acquirer, selecting a default account of the buyer, receiving a confirmation that the buyer approves that selected account to perform the transaction, and transmitting the tokenized universal identifier by emailing it to the user.
•             Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the additional elements of “processor”, “memory”, “non-transitory computer-readable medium”, “computing devices” merely use a generic computer device and generic computer components as a tool to perform an abstract idea. Further, the additional element such as “detokenizing transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database” generally link the use of the judicial exception to a particular technological environment or field of use of encryption/decryption.
•             A similar analysis can be applied to dependent claims 15-18, which include extra additional claim elements, such as learning a model based on historical transactions and updating the machine learning model based on a confirmation, and updating the model based on the confirmation, that generally link the use of the judicial exception to a particular technological environment or field of use of machine learning. The extra additional claim element, such as tokenizing the universal identifier, generally link the use of the judicial exception to a particular technological environment or field of use of encryption/decryption. 
•             Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
•             Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 
             Therefore, claims 1-20 are rejected under 35 U.S.C. §101.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

  Claim(s) 1-14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20180137530), in view of Gomes (US 20180018660).
    Regarding claims 1, 19 and 20, Wheeler discloses:
             a non-transitory computer-readable medium having computer executable instructions stored thereon for execution by one or more computing devices ([0058] of Wheeler);
             a processor ([0019] of Wheeler); 
             a memory in communication with the processor, the memory storing instructions that, when executed by the processor cause the processor to perform ([0019] of Wheeler):
              receiving transaction data for a transaction performed at a merchant, the transaction data including a tokenized universal identifier, a merchant identifier, and a transaction variable (By disclosing, “the authorization request including a virtual card number (VCN) [(tokenized universal identifier)] for a virtual wallet used in the transaction, the payment account transaction and/or the merchant associated with at least one parameter” ([0060] of Wheeler);  “The authorization request includes various transaction data relating to the purchase including, without limitation, the VCN for the consumer's virtual wallet application 116, an amount of the transaction (e.g., $27.95, etc.), an MCC for the merchant 102 (e.g., MCC 5411, etc.), a date of the transaction [(transaction variable)], and an identification of the product purchased, etc. Once compiled, the authorization request is transmitted from the merchant 102 to the payment network 106” ([0047], table 2 of Wheeler); and the VCN is a tokenized primary account number ([0011] of Wheeler));
              selecting, from the multiple accounts, an account to assign to the transaction, based at least in part on the universal identifier, the merchant identifier, and the transaction variable (By disclosing, “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction.” ([0034] of Wheeler); the rule relates to the merchant ID (Table 2 of Wheeler); and “the rules may relate to transaction parameters such as transaction amounts, transaction locations, transaction merchants, transaction dates/times, or any other data included in authorization requests for transactions, etc.” ([0029] of Wheeler)); and 
             sending account information associated with the selected account to a payment processor to authorize the transaction (By disclosing, “once the payment account is selected, the incentive engine 118 is configured to replace the VCN in the authorization request with the PAN for the selected payment account and to route the authorization request to the issuer associated with the selected payment account” ([0034] of Wheeler)) (Note: the “issuer” of the prior art can be the “payment processor” of the claim).
            Wheeler does not expressly disclose:
           detokenizing the transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database;
            identifying multiple accounts associated with the universal identifier, said multiple accounts different from the universal identifier or the tokenized universal identifier.
           However, Gomes teaches:
           detokenizing the transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database (By disclosing, “token service provider 210 de-tokenizes the single-use token “T1” by identifying its corresponding common ID [(universal identifier)] “CID1”, and accordingly identifying the underlying funding instrument (e.g., the user's payment service provider account) corresponding to the common ID “CID1.”” ([0067] of Gomes); “In an example, token requestor 208 generates the payment token “xyz” corresponding to the common ID “CID1” and funding instrument “Acct1,” the payment token “xyz” being a non-transactable token that maps to the common ID “CID1.” At a step 308, the user's payment service provider account is bound to the payment token and the common ID. In an example, token requestor 208 binds John Smith's payment service provider account to the payment token and common ID by inserting this information into a common entry in token vault 256 [(token vault database)].” ([0046] and Fig. 4A token vault 256 of Gomes));
          identifying multiple accounts associated with the universal identifier, said multiple accounts different from the universal identifier or the tokenized universal identifier (By disclosing, “token service provider 210 de-tokenizes the single-use token “T1” by identifying its corresponding common ID [(universal identifier)] “CID1”, and accordingly identifying the underlying funding instrument (e.g., the user's payment service provider account) corresponding to the common ID “CID1.”” ([0067] of Gomes); “the underlying funding instrument may include one or more payment methods” ([0066] of Gomes); and “payment server 212 selects a payment method within the funding instrument specified in the charge request to charge for the transaction.” ([0069] of Gomes)).
           Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wheeler in view of Gomes to include detokenizing the transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database; and identifying multiple accounts associated with the universal identifier, said multiple accounts different from the universal identifier or the tokenized universal identifier.  Doing so would result in an improved invention because this would allow the user to use only one universal identifier to receive services corresponding to multiple other accounts, thus improving the user convenience of the claimed invention.

     Regarding claim 2, Wheeler discloses:
              wherein the universal identifier is associated with a user (By disclosing, “the virtual wallet application 116 includes a virtual card number (VCN) that is generally associated with a consumer” ([0016] of Wheeler)).  

     Regarding claim 3, Wheeler discloses:
              wherein the selecting includes performing a lookup of a lookup table (By disclosing, “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction. As described above, the rules often rely on a parameter of the transaction, such as, for example, an MCC included in the transaction, an amount of the transaction, etc.” ([0034] of Wheeler); and the rules are illustrated in table 2 ([0041] and table 2 of Wheeler)).  

     Regarding claim 4, Wheeler discloses:
             wherein the selecting includes a lookup of a merchant map associated with the universal identifier, the merchant map defining transaction variables associated with the multiple accounts (By disclosing, “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction. As described above, the rules often rely on a parameter of the transaction, such as, for example, an MCC included in the transaction, an amount of the transaction, etc.” ([0034] of Wheeler); and the rules are illustrated in table 2 includes merchant identifiers, and transaction variables, such as transaction location, transaction amount, and transaction date, associated with the multiple accounts ([0041] and table 2 of Wheeler)).    

     Regarding claim 5, Wheeler discloses:
              wherein the transaction variable includes a date of the transaction (By disclosing, “The authorization request includes various transaction data relating to the purchase including, without limitation, the VCN [(virtual card number)] for the consumer's virtual wallet application 116, an amount of the transaction (e.g., $27.95, etc.), an MCC for the merchant 102 (e.g., MCC 5411, etc.), a date of the transaction, and an identification of the product purchased, etc. Once compiled, the authorization request is transmitted from the merchant 102 to the payment network 106” ([0047], table 2 of Wheeler)).  

     Regarding claim 6, Wheeler discloses:
             wherein the transaction variable includes a time of the transaction (By disclosing, “the rules may relate to transaction parameters such as transaction amounts, transaction locations, transaction merchants, transaction dates/times, or any other data included in authorization requests for transactions, etc” ([0029] of Wheeler)).  

Regarding claim 7, Wheeler discloses:
          wherein the transaction variable includes a location of the transaction (By disclosing, “the rules may relate to transaction parameters such as transaction amounts, transaction locations, transaction merchants, transaction dates/times, or any other data included in authorization requests for transactions, etc” ([0029] of Wheeler)).    

  Regarding claim 8, Wheeler discloses:
            categorizing the transaction based at least in part on the merchant identifier and wherein the selecting is based at least in part on the categorization of the transaction (By disclosing, “The merchant 102 and other merchants are generally associated with a merchant category code or MCC. In general, the MCC indicates a general category of products offered by the merchant 102. For example, MCC 5732 indicates that the corresponding merchant is an electronics retailer, while MCC 5542 indicates that the corresponding the merchant is a fuel dispenser and MCC 5411 indicates that the corresponding merchant is a grocery store” ([0014] and table 2 of Wheeler); “The incentive engine 118, then, is configured to identify the various payment accounts associated with the VCN (e.g., in the rules data structure 120 or otherwise, etc.) and, based on the rules in the rules data structure 120 for the VCN, select one of the payment accounts for use in the transaction. As described above, the rules often rely on a parameter of the transaction, such as, for example, an MCC included in the transaction, an amount of the transaction, etc.” ([0034] of Wheeler); and the rule includes the merchant ID (Table 2 of Wheeler)).  

Regarding claim 9, Wheeler discloses:
           wherein the selecting is based at least in part on terms associated with each of the multiple accounts (By disclosing, “In the example embodiment of FIG. 1 (and as also illustrated above in Table 1), the 108a payment account offers 2% cash back for grocery purchases, while the 108b payment account offers 1 point per dollar spent on all purchases. And, the 108c payment account offers an extended warranty for electronic purchases. Based on the assumption that each point offered via the 108b payment account is worth $0.01, the incentive engine 118 may generate the following rules: (1) if the MCC of a transaction is 5411 (for grocery stores), the transaction should be directed to the 108a payment account; (2) if the MCC of the transaction is 5732 (for electronics), the transaction should be directed to the 108c payment account; and (3) all other transactions should be directed to the 108b payment account’ ([0028] of Wheeler)).    

Regarding claim 10, Wheeler discloses:
          wherein the selecting is based at least in part on costs associated with each of the multiple accounts (By disclosing, “Additionally, or alternatively, the rules may relate to transaction parameters such as transaction amounts, … or any other data included in authorization requests for transactions, etc. In addition, individual rules may relate to multiple different transaction parameters. For example, a rule may specify that transactions involving MCC 5411 and having a transaction amount exceeding $50.00 be directed to the 108a payment account (while all other transactions are to be directed to either the 108b payment account or the 108c payment account, depending on their corresponding rules)” ([0029] of Wheeler)).  

Regarding claim 11, Wheeler discloses:
           receiving an authorization response from the payment processor and sending the authorization response to an acquiring financial institution (By disclosing, “in response to the authorization request, the issuer is configured to return an authorization reply, indicating approved or decline of the transaction, to the merchant 102 (via the payment network 106 and the acquirer 104)” ([0033] of Wheeler)).  
Regarding claim 12, Wheeler discloses:
          wherein the selected account is tokenized (By disclosing, “through use of the virtual wallets, the consumers are able to perform the transactions at the merchants through use of virtual card numbers, without needing to present actual account numbers/credentials to the merchants” ([0057] of Wheeler); and “the incentive engine 118 is configured to replace the VCN in the authorization request with the PAN for the selected payment account” ([0034] of Wheeler)).  

Regarding claim 13, Wheeler discloses:
          de-tokenizing the selected account prior to sending account information to the payment processor (By disclosing, “the incentive engine 118 is configured to replace the VCN in the authorization request with the PAN for the selected payment account and to route the authorization request to the issuer associated with the selected payment account” ([0034] of Wheeler)).  

Regarding claim 14, Wheeler discloses:
          upon none of the multiple accounts is associated with the universal identifier, the merchant identifier, and the transaction variable, selecting a default account (By disclosing, “the incentive engine 118 may generate the following rules: (1) if the MCC of a transaction is 5411 (for grocery stores), the transaction should be directed to the 108a payment account; (2) if the MCC of the transaction is 5732 (for electronics), the transaction should be directed to the 108c payment account; and (3) all other transactions should be directed to the 108b payment account” ([0028] of Wheeler); and “For example, a rule may specify that transactions involving MCC 5411 and having a transaction amount exceeding $50.00 be directed to the 108a payment account (while all other transactions are to be directed to either the 108b payment account or the 108c payment account, depending on their corresponding rules)” ([0029] of Wheeler)) (Note: the “108b payment account” in the prior art can be the “default account” in the claim).  


Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20180137530), in view of Gomes (US 20180018660), further in view of Griffith (US 20200005270).
Regarding claim 15, Wheeler does not disclose:
          wherein the selecting is based at least in part on learning a model based on historical transactions associated with the universal identifier.  
          However, Griffith teaches:
         wherein the selecting is based at least in part on learning a model based on historical transactions associated with the universal identifier (By disclosing, “At the start of a check-out process (e.g., when all items have been scanned or when a user is checking out of an online transaction), the payment processing system 215 may score payment accounts associated with the user from which to pay for the items in the transaction based on the classification of each item and based on contextual analysis of other analytics data associated with the user and/or the transaction (at step 4.2). …. In embodiments, the score may be based on statistical models including machine learning data and/or training data as part of those models. The machine learning data and/or training data may include, for example, accounts historically used to pay for certain types of items (e.g., accounts the user has manually selected to pay for items, or accounts that the payment processing system 215 has automatically selected to pay for items). Additionally, or alternatively, the machine learning data and/or training data may include information regarding the user's preferences, intent of the transaction, user activity, etc.” ([0060] of Griffith)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Wheeler and Gomes, in view of Griffith to include techniques of wherein the selecting is based at least in part on learning a model based on historical transactions associated with the universal identifier. Doing so would result in an improved invention because this would allow the learning model learns the selections from previous transactions as a reference for future selection, thus improving the accuracy of the future selections by the learning model.

Regarding claim 16, Wheeler does not disclose:
          receiving a confirmation that a user approves the selected account.  
          However, Griffith teaches:
          receiving a confirmation that a user approves the selected account (By disclosing, “Process 600 may also include prompting the user to confirm or modify account selections when the confidence score is below a threshold (step 640)” ([0084] of Griffith)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wheeler in view of Griffith to include techniques of receiving a confirmation that a user approves the selected account. Doing so would result in an improved invention because this would allow the right account selected by a user when the learning model is not sure which account to select, thus improving the accuracy of the selection. 

Regarding claim 17, Wheeler does not disclose:
           updating the model based on the confirmation (By disclosing, “Process 600 may also include prompting the user to confirm or modify account selections when the confidence score is below a threshold (step 640)” ([0084] of Griffith); and “In embodiments, the score may be based on statistical models including machine learning data and/or training data as part of those models. The machine learning data and/or training data may include, for example, accounts historically used to pay for certain types of items (e.g., accounts the user has manually selected to pay for items, or accounts that the payment processing system 215 has automatically selected to pay for items). …” ([0060] of Griffith)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the method of Wheeler in view of Griffith to include techniques of updating the model based on the confirmation. Doing so would result in an improved invention because this would allow the learning model learns the choice from the user as a reference for future selection, thus improving the accuracy of the future selections by the learning model. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler (US 20180137530), in view of Gomes (US 20180018660), further in view of Greene (US 20180376378).
Regarding claim 18, Wheeler discloses:
           tokenizing the universal identifier (By disclosing, “The payment network then replaces the VCN with the primary account number (PAN) for the selected payment account, and routes the authorization request to the issuer of the selected payment account. The payment network further converts the PAN back the VCN in the authorization reply from the issuer” which infers that the VCN is the tokenized universal identifier (PAN) ([0011] of Wheeler)).
           Wheeler does not disclose:
           sending the tokenized universal identifier to a computing device associated with a user.  
           However, Greene teaches:
          sending the tokenized universal identifier to a computing device associated with a user (By disclosing, “generating the generic token and associating one or more resource credentials of the user with the generic token, transmitting the generic token to the mobile device of the user and storing the generic token in the digital wallet” (Abstract of Greene); and “an “account” or “resource credential” is the relationship that a customer has with an entity, such as a financial institution” ([0020] of Greene)).  
          Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the present application to modify the combination of Wheeler and Gomes, in view of Greene to include techniques of tokenizing the universal identifier and sending the tokenized universal identifier to a computing device associated with a user. Doing so would result in an improved invention because this would allow an entity generate the token on behalf of the user so the user doesn’t need to generate the token by himself, thus improving the user convenience of the claimed invention.


Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection have been fully considered and is not persuasive.  
Applicant firstly argues that:
          “Step 2A Prong 2. Even if the claims are directed to an abstract idea (which Applicants do not admit) the claims each impose different meaningful limits. Independent claim 1 is amended, as noted above, to further clarify use of a tokenized universal identifier in the transaction data. As explained in the specification at least at paragraph [0053], this universal identifier allows for an identification of multiple accounts (or cards) as funding sources. In addition, the claims also recite steps of receiving and detokenizing the universal identifier (i.e., it is hidden/encrypted in the transaction data for extra security) by decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database, and identifying multiple accounts associated with the universal identifier where said multiple accounts are different from the universal identifier or the tokenized universal identifier. Account information associated with the universal identifier may be selected and sent to authorize the transaction.”
          The Examiner, respectfully disagrees. The Examiner notes that under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. Further, the additional element such as “detokenizing transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database” generally link the use of the judicial exception to a particular technological environment or field of use of encryption/decryption. Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Applicant also argues that 
“the claims recite a novel addition to an electronic transaction payment process that allows for extra security since the universal identifier is not disclosed (e.g., encrypted or otherwise tokenized) in the transaction data. This additional subject matter (the novel addition to the electronic transaction process as claimed) is an improvement upon the field of electronic payment technology.”
          The Examiner, respectfully disagrees. The Examiner notes that novelty and non-obviousness have no bearing on whether a claim recites an abstract idea.  Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) ("We do not agree…that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.").
Applicant also argues that:
“It is noted that the focus of the independent claim is directed to technical steps performed at a device, and in the order of the sequence as claimed - which provides and improves security features in the technical field of electronic payments. As such, any alleged judicial exception directed in the claims has been integrated into a full and practical application, which according to the Revised Guidance should end the analysis in favor of patentability.”
         The Examiner, respectfully disagrees. The Examiner notes that:
the functions recited in the claim such as “receiving…”, “identifying…”, “selecting…”, and “sending…” are generic computer functions that can be performed by generic computers;
the functions recited in the claim such as “receiving…”, “identifying…”, “selecting…”, and “sending…” can also performed manually without any additional elements; and
even if the functions recited in the claim such as “receiving…”, “identifying…”, “selecting…”, and “sending…” are performed by generic computers and/or generic computer components, generic computers and/or generic computer components are used as a tool to perform the functions.  The use of generic computers and/or generic computer components as a tool to implement the functions does not integrate the abstract idea into a practical application because it requires no more than a computer and/or network performing functions that correspond to acts required to carry out the abstract idea.
Applicant further argues that:
“One advantage to the present claims is that account payment data can be securely provided in the backend without needing to be shared with the merchant. I.e., the universal identifier provided in the transaction data is tokenized (or otherwise encrypted). Therefore, the claims include substantially more than the abstract concept as it provides an improved security and flexibility in the technical field of electronic payments technology.”
	The Examiner, respectfully disagrees. The Examiner notes that as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer or generic computer components to perform “receiving…”, “identifying…”, “selecting…”, and “sending…” steps amounts to no more than mere instructions to apply the exception using a generic computer system. Therefore, the use of the additional elements does no more than employ the computer and network as a tool to automate and/or implement the abstract idea. The use of generic computer or generic computer components to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Further, the additional element such as “detokenizing transaction data to determine a universal identifier, said detokenizing comprising decrypting the transaction data to obtain an original data for a universal identifier based on a token-to-universal identifier mapping stored in a token vault database” generally link the use of the judicial exception to a particular technological environment or field of use of encryption/decryption. Limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (MPEP 2106.05(h)).  Therefore, the claims are not patent eligible.
          Therefore, the 35 U.S.C. § 101 rejection will be maintained. 

Applicant’s argument regarding the 35 U.S.C. § 102 and 35 U.S.C. § 103 rejection have been fully considered and is not persuasive.  
Applicant argues that:
          “A virtual card number (VCN) in Wheeler comprises sensitive information: the actual card number itself. As such, the VCN cannot be used as a "tokenized universal identifier" based on the Wikipedia definition that was provided in the Office Action. A tokenized universal identifier must comprise a non-sensitive equivalent to the VCN. It would be unreasonable to interpret the VCN (which comprises the sensitive account number) as being a tokenized universal identifier (which is to comprise a non-sensitive equivalent). The VCN may, at best, be considered as a non-tokenized universal identifier, but cannot be a tokenized universal identifier pursuant to the definition of "tokenization" provided in the Office Action.”
          The Examiner, respectfully disagrees. The Examiner notes that according to Wikipedia, “Tokenization” is the process of substituting a sensitive data element with a non-sensitive equivalent. Wheeler discloses that a virtual wallet application 116 of a user device provides a virtual card number (VCN) to a merchant. The merchant compiles the VCN and transaction data into an authorization request, and the merchant transmits the authorization request to a payment network ([0047] of Wheeler). Upon receipt of the authorization request, an incentive engine 118 of the payment network replaces the VCN with the PAN and route an authorization request to an issuer of the payment account. Therefore, the VCN is a tokenized universal identifier of the PAN.  The PAN is the sensitive information, while the VCN is not.
Applicant also argues that the amended limitation includes additional step that is not taught in Wheeler. However, this argument is moot in view of new grounds of rejection. Therefore, 35 U.S.C. § 103 rejections will be maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200074449 to Novis for disclosing:
           The present disclosure relates to an account system for optimizing transactions for a user. In one implementation, the system may include at least one processor and a storage medium storing instructions that, when executed, configure the at least one processor to perform operations. The operations may include receiving, from the merchant system, merchant information for the transaction, retrieving, based on the account number, a database record from a database, the database record comprising the plurality of financial accounts associated with the user and user preferences, determining financial account data associated with each of the plurality of financial accounts, determining, using an optimization algorithm, a preferred financial account from the plurality of financial accounts based on the financial account data, the user preferences, and the merchant information, and selecting, based on the determination, the preferred financial account to complete the transaction.
US 20080134295 to Bailey for disclosing:
          Embodiments of authenticating linked accounts are presented herein. In an implementation, an authentication service provides functionality to form links between a plurality of user accounts. A client may then authenticate by providing credentials for one account in a group of linked accounts, and is permitted access to each account in the group of linked accounts based upon the linking. Thus, a single sign-in of a client to one account may permit the client to obtain services for service providers corresponding to multiple linked accounts, without an individual sign-in to each account.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUAN ZHANG whose telephone number is (571)272-4642. The examiner can normally be reached Mon - Fri 10 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUAN ZHANG/Examiner, Art Unit 3685